IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION
No. 1:18-cv-245-GCM

MARY CONLEY, )
)
Plaintiff, )
)
v. )

) CONSENT ORDER
NANCY BERRYHILL, )
Acting Commissioner of Social )
Security, )
)
Defendant. _)

 

This action being submitted to the Court for entry of a Consent Order agreed to by the
parties; and it appearing that the parties have agreed that the Commissioner of Social Security
should pay the sum of $4,500.00, in full and final settlement of all claims arising under the Equal
Access to Justice Act “EAJA”). See 28 U.S.C. § 2412(d).

It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff the
sum of $4,500.00, in full satisfaction of any and all claims arising under EAJA, 28 U.S.C. §
2412(d), and upon the payment of such sum this case is dismissed with prejudice. If the award to
Plaintiff is not subject to the Treasury Offset Program, payment will be made by check payable
to Plaintiffs counsel, Charlotte Hall, and mailed to her office at P.O. Box 58129, Raleigh, North
Carolina 27658, in accordance with Plaintiff's assignment to her attorney of her right to payment
of attorney’s fees under the Equal Access to Justice Act. If the payment is subject to offset, then
any remaining fee will be made payable to Plaintiff and mailed to Plaintiff's counsel’s office

address.

This the th dayof_ DSUN2 2019,

it istrret Jude:

 

 
